Citation Nr: 0913373	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1992 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  The Veteran's claimed stressor event is not sufficient to 
support a diagnosis of PTSD.


CONCLUSION OF LAW


Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.





The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his claim in a letter from the 
RO dated September 13, 2003. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the Veteran was advised in the 
September 2003 letter that VA is responsible for obtaining 
records from any Federal agency, to include medical records 
and employment records.  

With respect to private treatment records, the September VCAA 
letter informed the Veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letters, and the Veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  The Veteran was asked to complete and return an 
enclosed PTSD questionnaire.

The September 2003 letter further emphasized: "you must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we will notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  

The Board notes that the Veteran was sent another VCAA notice 
dated April 25, 2006 which provided similar VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter dated April 7, 2006, and the VCAA letter 
dated April 25, 2006, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2006 letters 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the Veteran's claim of service 
connection for PTSD, some of the required notice was not 
provided to the Veteran until after the RO entered its 
January 2004 decision on his claim. 

Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claim was readjudicated and 
supplemental statements of the case (SSOC) were provided in 
November 2006 and July 2007.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the Veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The Veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

Accordingly, the Veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the Veteran's service treatment records, 
service personnel records, and private treatment reports.  He 
was also afforded a VA examination for PTSD in May 2007.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examination and rendered appropriate diagnoses and opinions.  
The RO attempted, but was unable to verify the Veteran's 
claimed PTSD stressor because the Center for Uniformed 
Records Research had no record of the incident, nor was it 
documented in the Veteran's service treatment or his service 
personnel records.

The Board notes that the Veteran reported to the VA examiner 
in May 2007 that he was receiving Social Security 
Administration disability benefits.  The RO has not obtained 
his Social Security records for the claims folder.  Although 
the duty to assist normally requires the Board to obtain such 
records, [See Murinscak v. Derwinski, 2 Vet. App. 363 
(1992)], the Board finds that such records are not necessary 
for rendering a decision in this case.  As will be explained 
below, there is no likelihood that anything in a SSA file 
would shed any light on the matter of a PTSD stressor, which 
is essentially dependent on records which would be contained 
in the Veteran's service treatment and personnel records.  
Moreover, the Veteran has not suggested that the SSA records 
would contain any information which would be relevant to his 
claim.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction, he and his wife attended an 
informal conference with a DRO, and they testified at a Board 
video conference hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).


Analysis

The Veteran contends that he has PTSD due to a parachuting 
accident that occurred during service in about October 1992 
at Fort Bragg, North Carolina.  He has stated that he was 
using a parachute that he had folded [his DD-214 shows that 
he was a parachute rigger for six months], and that he was in 
fear for his life when he approached and landed in a tree.  
However, he was not injured and admittedly did not seek 
treatment.  His DD-214 and service personnel records further 
show that he received a general discharge under honorable 
conditions due to misconduct, abuse of illegal drugs 
[marijuana].  As a second contention, the Veteran has stated 
that he experienced stress when his unit was placed on alert 
to ship out to Somalia [although he was never actually 
deployed]. 

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2008).

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a stressor is defined as an event where 
the person has been exposed to a traumatic event in which 
both of the following were present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;

(2)  the person's response involved intense fear, 
helplessness, or horror.

With regard to element (1), medical evidence diagnosing PTSD, 
a VA psychiatrist in May 2007 diagnosed the Veteran with 
anxiety disorder, not otherwise specified.  He indicated that 
marijuana abuse was related to the Veteran's anxiety disorder 
[at the examination the Veteran reported that he was using 
marijuana three to four days a week].  The psychiatrist 
specifically rejected the Veteran's claimed parachute 
accident stressor as an inadequate stressor for a diagnosis 
of PTSD.  He commented that, although the Veteran reported 
fear, the incident did not sound any more distressing than 
any jumping out of an airplane would cause.  He noted that 
the Veteran did not report feelings of hopelessness, or 
feelings of horror related to the incident.  He commented 
that the Veteran showed no evidence of anxiety or affective 
response when reporting symptoms; there was no subjective 
evidence of distress.

The Veteran has provided evidence of treatment at a private 
mental health facility from June 20, 2003 to March 27, 2006.  
Review of those records reveals that he was consistently 
diagnosed with, and treated for, recurrent major depressive 
disorder and panic disorder without agoraphobia until January 
27, 2006, when a master's degreed licensed psychology 
associate provided a diagnosis of recurrent major depressive 
disorder and PTSD.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Weighing the two conflicting medical diagnoses, the Board 
finds the May 2007 VA medical diagnosis by the VA examiner to 
be more probative.  Notably, the VA examiner stated that he 
had reviewed the claims file [which included, among other 
things, the Veteran's statements relating his fear of going 
to Somalia].  His examination report included a comprehensive 
discussion of the Veteran's social and medical history.  He 
cited factors from the Veteran's medical history contained in 
the record to support his diagnosis.  Furthermore, he 
provided a complete rationale for his diagnosis and why, in 
his opinion, the Veteran did not report a stressor event that 
met DSM-IV criteria.

On the other hand, the private psychiatry associate did not 
have the Veteran's claims file to review.  Her January 27, 
2006 diagnostic note contains only a diagnosis of PTSD with 
no supporting factual background and rationale.  Related 
treatment notes of the same date are extremely brief and 
lacking in detail.  She stated that the Veteran's divorce and 
symptoms related to his time in service were discussed, and 
that he continued to experience anxiety symptoms which 
originally began when he was discharged from the Army.  She 
noted that she added PTSD due to ongoing symptoms.  

Accordingly, the Board places relatively little probative 
value on the private psychiatry associate's bare bones 
diagnosis of PTSD.  The Board places greater probative value 
on the May 2007 comprehensive examination report and 
diagnostic opinion by the VA psychiatrist, who is a medical 
doctor. 

Therefore, evidence against the claim as to element (1) 
preponderates.  There is no diagnosis of PTSD due to lack of 
a sufficient stressor.  The claim fails on that basis.

The Board further notes that there is no evidence that the 
Veteran served in combat, and he clearly did not.  There is 
also no objective evidence that the reported parachuting 
incident ever occurred.  The Veteran admits that he was not 
injured and he sought no treatment at the time.  However, the 
Board acknowledges that the Veteran is competent to report 
the details of the parachuting incident.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  His DD-214 shows that he was 
awarded a parachutist badge.  He has also filed a statement 
by his mother to the effect that in a telephone call when he 
was still in service, he told her about the parachute 
accident that occurred in October 1992.  Therefore, the Board 
will concede that the parachuting incident did occur.  
However, even if the incident did occur, the probative 
medical evidence of record does not establish it to be a 
sufficient stressor to support a diagnosis of PTSD.

Conclusion

For reasons and based expressed above, the Board concludes 
that a preponderance of the evidence is against a finding 
that the Veteran's claimed stressor event is sufficient to 
support a diagnosis of PTSD such as to warrant an award of 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


